 

EXHIBIT 10.1

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “***”.

 

DATA LICENSE AND SERVICE AGREEMENT

 

ORDER FORM:

 

Effective Date:

July 1, 2014

 

 

Licensee:

CUR Media, Inc.

 

Licensee State of Formation:

Delaware

Licensee

Notice Contact Information:

2217 New London Turnpike

South Glastonbury, CT 06073

Attn: _______________

Fax: ________________

 

Licensee

Billing Contact Information:

2217 New London Turnpike

South Glastonbury, CT 06073

Attn: _________________

Tel: ________________

Fax: ________________

Email:_______________

 

 

 

 

 

 

 

 

Rovi Content delivered via FTP

 

 

 

 

 

 

 

 

 

 

 

 

Rovi Music

 

 

 

 

 

Rovi Content:

 

 

¨ Inform     (NA, ¨ EU, ¨ UK)

¨ Discover (¨ NA, ¨ EU, ¨ UK)

¨ Rovi Cross Category Links

x Influence (x NA, x EU, x UK)

¨ Experience

¨ Experience Images

(¨ NA, ¨ EU, ¨ UK)

¨ Premium Artist Images - Getty

(¨ NA, ¨ EU, ¨ UK)

¨ Social Media Content

(¨ NA, ¨ EU,  ¨UK)

¨ Audio Samples

(¨ US, ¨ UK)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rovi Content delivered via Data API

 

 

 

 

 

 

 

 

 

 

 

 

Rovi Music Cloud Service
(Music API, Name API & Descriptor API)

 

 

 

 

 

 

x Inform, Discover and Experience Images
(x NA, x EU, x UK)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Delivery Method:

x FTP                                           x Data API (includes up to ***
API Calls per second in the aggregate for the Data APIs)

 

 

 

 

 

 

 

 

 

 

 

Search and Recommendations delivered via S&R API

 

 

 

 

x Essential Search

x Essential Recommendations

x Advanced Search and Recommendations*

x Personalized Search and Recommendations

 

 

 

 

 

 

 

 

 

 

Search and Recommendations:

 

* Delivery and use of Advanced Search and Recommendations (“Advanced S&R”) shall
be subject to the terms of this Agreement (including, without limitation,
Appendix 1) and the statement of work to be attached to this Agreement (i.e. via
an amendment to this Agreement) which statement of work shall be negotiated in
good faith and mutually agreed to by the Parties following execution of this
Agreement and prior to such delivery and use. Such statement of work shall set
forth all services agreed to be performed by Rovi in connection with Advanced
S&R, the functionality, geographic coverage and features included in Advanced
S&R, the cooperation and deliverables required from Licensee and how Rovi may
use deliverables, additional fees to be paid by Licensee to Rovi (including,
without limitation, setup and non-recurring engineering fees to be paid for by
Licensee), timelines, deadlines and other applicable terms and conditions
associated with the services performed thereunder. Any such fees shall be paid
by Licensee to Rovi in addition to the License Fees set forth below. Any such
fees shall be paid by Licensee to Rovi in addition to the License Fees set forth
below. For the avoidance of doubt, no license to Advance S&R is granted to
Licensee hereunder until the Advanced S&R SOW is executed by the applicable
Parties.

 

 
Page 1 of 24


--------------------------------------------------------------------------------




 

Licensee Property:

The Licensee Property shall consist of (i) the website available at the
following URL: www.curmusic.com (the “Website”), and (ii) the mobile application
known as CUR Music (the “Application”), each of which (a) may be made available
on any hardware device and (b) allows end users to legally stream music and
purchase individual music tracks as part of Licensee’s music service.

 

The Licensee Property shall be at all times exclusively (1) owned, controlled
and operated by Licensee and (2) Licensee branded (i.e. not co-branded or
white-labeled).

Permitted Use:

During the Development Period and subject to the terms and conditions of this
Agreement, Licensee may use Data solely internally for solely internal,
non-public, non-commercial uses and shall not use or display any Rovi Materials
publicly in any way, provided, that Licensee may display Data (other than Rovi’s
identification numbers included in the Data) on the Licensee Property solely in
connection with a non-commercial, non-public, limited beta test of the Licensee
Property by no more than one thousand (1,000) individuals (“Testers”)
specifically invited by Licensee to test the Licensee Property prior to public
launch of the Licensee Property (“Beta Test”), further provided that (a) the
Beta Test shall be at all times controlled by Licensee, (b) the Testers shall
only be permitted to view the Data as displayed on the Licensee Property for the
limited purpose of internally evaluating the Licensee Property, and (c) Licensee
shall ensure that no third parties are permitted to use, access or view the Data
except that the Testers may view the Data as displayed in the Licensee Property.

 

During the Initial Term and any Extended Term and subject to the terms and
conditions of this Agreement, Licensee may display Data (other than Rovi’s
identification numbers included in the Data) on the Licensee Property solely in
connection with the sale and promotion by Licensee on the Licensee Property of
music directly corresponding to the displayed Data.

Term:

Development Period: Effective Date up to but excluding the earlier of (x) the
date on which any Rovi Materials are first made available to end users on the
Licensee Property, in which case Licensee shall provide Rovi with prompt written
notice of such date, or (y) March 15, 2015 (the earlier of such dates, the
“Launch Date”).

Initial Term: The Launch Date through and including March 14, 2017.

 

Extended Term: Unless one Party gives the other Party sixty (60) days written
notice prior to the end of the Initial Term or an Extended Term of its desire to
terminate the Agreement at the end of the Initial Term or applicable Extended
Term, the Agreement shall automatically renew for additional one (1) year
periods which will immediately follow the Initial Term (each such period, an
“Extended Term”).

Territory:

***

 

 

 

 

 

 

 

 

 

 

 

Payment Period

Minimum Monthly License Fee

 

 

 

Development Period

$*** per month

 

 

 

Initial Term Period One

(Launch Date – 3/14/2016)

$*** per month

 

 

 

 

Initial Term Period Two

(3/15/2016 – 3/14/2017)

During Initial Term Period Two and each Extended Term, the Minimum Monthly
License Fee shall be based on the average number of Subscribers of the Licensee
Property during the months of December, January and February immediately
preceding Initial Term Period Two or such Extended Term, as the case may be,
according to the following chart (the “Minimum Monthly Per-Subscriber License
Fee”):

 

 

 

 

 

 

 

 

 

 

 

 

 

Average number of Subscribers

Minimum Monthly Per- Subscriber License Fee:

 

 

 

 

 

 

0 – 250,000

$***

 

 

 

 

 

 

250,001 – 1,000,000

$***

 

 

 

 

 

 

1,000,001 – 2,000,000

$***

 

 

 

 

 

 

2,000,001 – 3,000,000

$***

 

 

 

 

 

 

3,000,001 – 4,000,000

$***

 

 

 

 

 

 

More than 4,000,000

$***

 

 

License Fee:

 

 

 

 

 

 

 

 

 

Extended Term

 

On the first date of each Extended Term (commencing with the second Extended
Term) (each such date, a “Rate Increase Date”), each Minimum Monthly
Per-Subscriber License Fee set forth in the table above shall be increased by a
percentage equal to the greater of (x) the annual percentage increase in the
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average
for “All Items” during the twelve month period immediately preceding such Rate
Increase Date, and (b) 3%.

 

 

 

 

 

 

 

 

 

 

 

Reports:

 

 

 

 

 

 

 

On or before March 1 of each year (commencing with March 1, 2016), Licensee will
report to Rovi total Subscribers for the Licensee Property during the
immediately prior December, January and February, as well as the average number
of Subscribers for the Licensee Property during such months. Such report will be
in the form set forth in Exhibit 1 to this Order Form and include copies of
Licensee’s and any Web Analytics Provider’s reports and data used to complete
such form.

 

 

 
Page 2 of 24


--------------------------------------------------------------------------------




 

This Data License and Service Agreement shall consist of this Order Form and the
attached Terms and Conditions for Data License and Service Agreement (Version:
1/30/2014). This Order Form shall be subject in all respects to such Terms and
Conditions and, in the event of a conflict, the Order Form will govern. All
capitalized terms used herein shall have the meanings set forth in such Terms
and Conditions. The Parties have caused their duly authorized representatives to
execute this Agreement and this Agreement shall be effective as of the Effective
Date.

 

ROVI DATA SOLUTIONS, INC.

 

CUR MEDIA, INC.

         

Signature:

/s/ Kerry Samovar

 

Signature:

/s/ Thomas Brophy

Name:

Kerry Samovar

 

Name:

Thomas Brophy

Title:

Authorized Signatory

 

Title:

CEO

         

Date:

July 8, 2014

 

Date:

July 1, 2014

 

VEVEO, INC.

   

Signature:

/s/ Kerry Samovar

 

Name:

Kerry Samovar

 

Title:

Authorized Signatory

 

   

Date:

July 8, 2014

 

 

 
Page 3 of 24


--------------------------------------------------------------------------------




 

EXHIBIT 1

 

Reporting Form

 

The following report is due on or before March 1 of each year (commencing with
March 1, 2016) in connection with the Data License and Service Agreement between
Rovi and CUR Media, Inc. Capitalized terms in this report will have the
definitions given to those terms in such agreement.

 

Licensee Property covered by this report:

The Website and the Application

 

 

·

Please attach all data and reports used to complete this form (including reports
from Web Analytics Providers).

       

·

Please list the number of Subscribers for the above listed Licensee Property
during the three (3) months indicated below as well as the average number of
Subscribers for those months:

 

 

Year

Total Subscribers of Licensee Property

December

   

January

   

February

   

Average of these 3 months:

 

 

As a reminder, your fee schedule for License Fees for Initial Term Period Two
and the Extended Term is shown below.

 

Payment Period

Minimum Monthly License Fee

Initial Term Period Two

(3/15/2016 – 3/14/2017)

During Initial Term Period Two and each Extended Term, the Minimum Monthly
License Fee shall be based on the average number of Subscribers of the Licensee
Property during the months of May, June and July immediately preceding Initial
Term Year Two or such Extended Term, as the case may be, according to the
following chart (the “Minimum Monthly Per-Subscriber License Fee”):

             

Average number of Subscribers

Minimum Monthly Per- Subscriber License Fee:

     

0 – 250,000

$***

     

250,001 – 1,000,000

$***

     

1,000,001 – 2,000,000

$***

     

2,000,001 – 3,000,000

$***

     

3,000,001 – 4,000,000

$***

     

More than 4,000,000

$***

          Extended Term

On the first date of each Extended Term (commencing with the second Extended
Term) (each such date, a “Rate Increase Date”), each Minimum Monthly
Per-Subscriber License Fee set forth in the table above shall be increased by a
percentage equal to the greater of (x) the annual percentage increase in the
Consumer Price Index for All Urban Consumers (CPI-U) for the U.S. City Average
for “All Items” during the twelve month period immediately preceding such Rate
Increase Date, and (b) 3%.

 

  CUR MEDIA, INC.           By:     Name:     Title:  

 

Submission Instructions:

Please scan and e-mail this report to reports@rovicorp.com

 

 
Page 4 of 24


--------------------------------------------------------------------------------




 

TERMS AND CONDITIONS FOR

DATA LICENSE AND SERVICE AGREEMENT

 

These Terms and Conditions for Data License and Service Agreement and all
appendices, exhibits and attachments (collectively, the “Terms and Conditions”)
are by and between Rovi Data Solutions, Inc., a Delaware company with
headquarters at 2830 De La Cruz Blvd, Santa Clara, CA 95050 (“RDS”) and Veveo,
Inc., a Delaware company with an office at 2830 De La Cruz Blvd, Santa Clara, CA
95050 (“Veveo”) on the one hand, and the Licensee named in the attached Order
Form on the other hand (each a “Party” and collectively the “Parties”). For
purposes of this Agreement, “Rovi” shall mean (a) Veveo with respect to all
matters related to Advanced S&R herein, or (b) RDS with respect to all other
matters herein. If and when the Advanced S&R SOW is executed by Licensee and
Veveo, RDS and Veveo shall be jointly and severally liable hereunder. By signing
the Order Form, Rovi and Licensee enter into this Agreement as of the Effective
Date set forth in the Order Form and agree as follows:

 

1. DEFINITIONS

 

In addition to other definitions contained in the Agreement, the following
definitions shall apply:

 

“Agreement” shall mean the Data License and Service Agreement, including these
Terms and Conditions and the Order Form and all statements of work, appendices,
exhibits and attachments thereto.

 

“Data” shall mean ***

 

“Developer Portal” shall mean http://developer.rovicorp.com.

 

“Development Period” shall have the meaning set forth in the Order Form.

 

“Excerpts” shall mean ***

 

“Helpdesk” shall mean a password-protected website for Rovi customers, currently
located at http://datasolutions.rovicorp.com/.

 

“Images” shall mean ***

 

“License Fee” shall have the meaning set forth in the Order Form.

 

“Licensee” shall have the meaning set forth in the Order Form.

 

“Licensee Property” shall have the meaning set forth in the Order Form.

 

“Order Form” shall mean the order form attached to these Terms and Conditions,
and all appendices, exhibits and attachments thereto.

 

“Permitted Use” shall have the meaning set forth in the Order Form.

 

“Rovi” shall have the meaning set forth in the introductory paragraph to these
Terms and Conditions.

 

“Rovi Content” shall mean the Data and Third Party Materials selected in the
Order Form.

 

“Rovi Marks” shall mean those trademarks, service marks, logos and other
distinctive brand features of Rovi or its affiliated entities or licensors as
designated by Rovi from time to time.

 

“Rovi Materials” shall mean Rovi Content and the Rovi Marks.

 

“Subscribers” shall mean, in any month, the total number of (a) paying unique
end users of the Licensee Property in such month, and (b) any other unique end
user that has viewed, accessed, used or downloaded the Licensee Property in such
month (unless such viewing, access, use or download of the Licensee Property was
pursuant to, and occurred during, a free initial trial of the Licensee Property,
which trial period shall not exceed 30 days).

 

 
Page 5 of 24


--------------------------------------------------------------------------------




 

“Take Down Notice(s)” shall mean any take-down request, claim of infringement or
objection to or request to limit or prohibit the continued use and/or
publication received from third parties regarding items appearing in the Rovi
Materials.

 

“Term” shall have the meaning set forth in the Order Form.

 

“Territory” shall have the meaning set forth in the Order Form.

 

“Third Party Materials” shall mean the ***

 

“Updates” shall mean the periodic additions, deletions and changes to the Rovi
Materials.

 

“Web Analytics Provider” shall mean the third party web analytics provider as
designated by Rovi from time to time. ComScore and/or Nielson/Netratings shall
be the initial Web Analytics Provider(s), unless another provider is designated
by Rovi.

 

2. LICENSE GRANTS, LIMITATION & RESERVATION OF RIGHTS & NO EXHAUSTION

 

2.1 Subject to the terms and conditions of this Agreement, Rovi grants Licensee
a limited, non-exclusive, non-transferable right, with no right to sub-license
during the Term, to use, display, communicate, reproduce and transmit the Data
within the Territory for the Permitted Use. All other uses of the Data are
prohibited.

 

2.2 Subject to the terms and conditions of this Agreement, Rovi further grants
Licensee a limited, revocable, non-exclusive, royalty free, fully paid,
non-transferable license, with no right to sub-license, to use, reproduce and
display in the Territory the Rovi Marks during the Term solely in connection
with the obligations set forth in Section 12; provided, however, that such right
to use the Rovi Marks shall be at Rovi’s discretion and subject to Rovi’s
standards and policies. All use of the Rovi Marks (including any goodwill
associated therewith) shall inure to the benefit of Rovi.

 

2.3 As between Rovi and Licensee, Rovi and its licensors shall exclusively hold
all right, title and interest in and to the Rovi Materials including, without
limitation, any and all intellectual property and proprietary rights and any
derivatives, revisions, enhancements, modifications or condensations. Licensee
and third parties receive no ownership rights and, except as expressly provided
in this Agreement, Licensee receives no other rights in the Rovi Materials.

 

2.4 No right or license, express or implied, is granted to Licensee or any third
party by estoppel, implication, exhaustion or other doctrine of law, equity or
otherwise (a) with respect to any product, content, technology, intellectual
property or service of Rovi or its affiliates or licensors, except as expressly
set forth in this Agreement, and (b) with respect to any patent or patent
application of Rovi or its affiliates or licensors. In addition, nothing in this
Agreement shall be deemed to grant to Licensee or any third party the right or
license to use Rovi Materials on any platform or device, in any place or in any
manner which is not expressly authorized hereunder. Nothing in this Agreement
shall be deemed to be a waiver or release of Licensee’s or any third party’s
past, present or future obligations to acquire such rights and/or licenses from
Rovi or its affiliates or licensors.

 

2.5 If Licensee provides Rovi with any feedback (e.g. suggested improvements)
about any Rovi property, technology, products or services (“Feedback”), Licensee
assigns all right, title and interest in and to such Feedback to Rovi and
acknowledges that Rovi will be entitled to use, including without limitation,
implement and exploit, any such Feedback in any manner without any restriction
or obligation. Licensee further acknowledges and agrees that Rovi is not
obligated to act on such Feedback.

 

 
Page 6 of 24


--------------------------------------------------------------------------------




 

3. TERM

 

The Term of this Agreement shall be as set forth in the Order Form.

 

4. TERRITORY

 

The scope of the Agreement shall be limited to the Territory as set forth in the
Order Form.

 

5. LICENSEE OBLIGATIONS

 

In addition to the acknowledgements, obligations and agreements set forth
elsewhere in the Agreement, Licensee shall and shall ensure that third parties
with access to Rovi Materials agree to, are subject to and comply with the
following:

 

5.1 Implement all Updates immediately and accurately and cease use and display
of and comply with the Purge Obligation with respect to content removed from
Rovi Materials as a result and also cease to use and display Rovi Materials that
are the subject of any Take Down Notice and also comply with the Purge
Obligation with respect to such Rovi Materials within the earlier of three (3)
calendar days or two (2) business days of receipt of a Take Down Notice (email
notification from Rovi constitutes notice).

 

5.2 Display Third Party Materials, other than Excerpts, solely on Licensee
Property and also solely for the purpose of promoting the sale of the products
associated with such Third Party Materials (e.g. the sound recording or album
associated with an album cover art Image) in each case solely in connection with
the Permitted Use. Licensee shall ensure any music related Images and Audio
Samples shall be accompanied by a “buy button” (or a link back to a Rovi-branded
website page that has a “buy” button) containing an opportunity to purchase an
associated sound recording and/or album in each case from a retailer authorized
by Rovi. Licensee shall also ensure that music-related Third Party Materials are
not used in any way, directly or indirectly, in connection with any games, mash
up mixes, alcohol, tobacco, firearms, gambling, feminine hygiene products or
male erectile dysfunction products. Licensee shall display Excerpts on the
Licensee Property solely in connection with criticism, commentary, news
reporting, teaching, scholarship or research that constitutes fair use under the
laws and regulations of the United States.

 

5.3 Not permit or enable any third party to, directly or indirectly, use or
obtain any rights in any Rovi Materials in any way except that end users of
Licensee Property may view Rovi Materials as displayed on the Licensee Property
by Licensee for solely non-commercial, personal uses.

  

5.4 Not engage in or permit or enable any third party to engage in any of the
following, directly or indirectly: modify, copy, reverse engineer, decompile,
attack, interfere with, disrupt, disassemble, translate, reconstruct, distort,
obscure or permanently store Rovi Materials or use Rovi Materials to enhance or
modify any third party property. Licensee acknowledges and agrees that
Licensee’s use of Rovi Materials is governed by third party terms of use and
policies applicable thereto.

 

5.5 Not charge any fees or require payment for use of or access to Rovi
Materials, not use, permit or enable the use of identification numbers and codes
included with the Rovi Materials, directly or indirectly, publicly in any way
and not use, permit or enable the use of Rovi Materials, directly or indirectly,
in any manner that could be construed as an endorsement of any product, service
or person or as a so-called “commercial tie-up” or “commercial tie-in” or any
similar use, on file-sharing or social networking websites or applications, or
in any way not expressly authorized hereunder.

 

5.6 Not use, combine or distribute Rovi Materials in any manner that would cause
Rovi Materials, in whole or in part, to become subject to any of the terms of an
open source license, and Licensee acknowledges and agrees that nothing in this
Agreement grants Licensee or any third party the right to do the foregoing.

 

5.7 Not use, permit or enable the use of Rovi Materials, directly or indirectly,
in connection with any illegal, libelous, obscene or pornographic content or
activity that violates any laws, rules, regulations or third party rights.
Licensee represents and warrants that the Rovi Record Label Questionnaire signed
by Licensee and provided to Rovi is and shall remain true and correct at all
times and that Licensee shall not at any time be in litigation with any major
music label or be in receipt of a notice of a dispute with any major music
label.

 

5.8 Comply with the terms of Appendix 1 of this Agreement.

 

 
Page 7 of 24


--------------------------------------------------------------------------------




 

6. ROVI’S OBLIGATIONS

 

In addition to the acknowledgements, obligations and agreements set forth
elsewhere in the Agreement, Rovi shall:

 

6

 

6.1 Make the Rovi Materials available to Licensee electronically as set forth in
the Order Form or by an electronic delivery method that is mutually agreed to by
the Parties, and in a format mutually agreed to by the Parties, provided that
Rovi may at any time discontinue providing, terminate availability of and
require Licensee to immediately cease using any Rovi Materials, including but
not limited to if such content becomes unavailable to Rovi or subject to a Take
Down Notice, at which time all rights and licenses granted by Rovi hereunder in
and to such Rovi Materials shall immediately terminate.

 

6.2 ***

 

6.3 Make the Helpdesk available ***

 

7. LICENSE FEES, REPORTS AND PAYMENTS

 

7.1 For the Term of this Agreement, and in full and sole consideration of the
licenses and rights granted in this Agreement, Licensee shall pay to Rovi, by
wire transfer or check or other payment method agreed to by Rovi, the License
Fee(s) set forth in the Order Form in US dollars within thirty (30) days of
commencing each applicable time period for which payment is due (e.g. if a
monthly License Fee is due then Licensee shall pay Rovi such fee each month
within thirty (30) days of the commencement of each month) and any transaction
fees related to such payment, including but not limited to returned check fees.
All amounts paid to Rovi under this Agreement are nonrefundable.

 

7.2 Licensee shall submit to Rovi all reports and information, if any, as
required in this Agreement as well as such other information as reasonably
requested by Rovi from time to time, provided that Licensee shall not at any
time provide any personally identifiable information about any party to Rovi,
except as mutually agreed to by the Parties. Such reports and information shall
be complete and accurate. Licensee shall provide copies of any data and other
materials used to complete such reports. Licensee shall maintain complete and
accurate records and data to back up such reports for a rolling three-year
period. If Licensee fails to timely and accurately provide any such information
and/or report, Rovi may, in its sole discretion, charge License Fees from any
tier set forth in the Order Form.

 

7.3 Any payments not received by Rovi when due shall carry finance charges
computed at the lesser of one and one half percent (1.5%) per month or the
highest amount permitted by law. Notwithstanding anything in this Agreement to
the contrary, if payment of any License Fee is more than thirty (30) days past
due, Rovi may stop providing Licensee with access to the Rovi Materials without
notice, and during any such period of suspension, the terms of this Agreement
shall continue in full force and effect, including all payment obligations.
Licensee shall reimburse Rovi for all reasonable collection fees incurred during
the collection of overdue payment amounts, including reasonable attorneys’ fees.
The foregoing shall not be Rovi’s exclusive remedy for late payment.

 

7.4 Rovi shall have the right to inspect the books, records and operations of
Licensee as they pertain to the fees payable to Rovi hereunder and compliance
with this Agreement. Such examination shall take place during normal business
hours, at Licensee’s place of business, upon reasonable notice to Licensee, at
Rovi's sole cost and expense (however, if a discrepancy of over twenty percent
(20%) is found in good faith, Licensee shall pay the reasonable cost of the
audit), and not more than once per calendar year. Any such inspection must be
undertaken within one (1) year after the end of the calendar year being
inspected.

 

7.5 ***

 

7.6 Licensee agrees to pay all sales tax, use tax, value added tax, goods and
services tax, transaction tax or similar excise tax due to any taxing authority
with respect to transactions resulting from this Agreement. If Rovi is required
by any taxing authority to collect and remit any such taxes to a taxing
authority, Rovi shall invoice any such taxes to Licensee and Licensee shall pay
Rovi for such taxes.

 

 
Page 8 of 24


--------------------------------------------------------------------------------




 

8. CONFIDENTIALITY

 

Neither Party shall disclose the other Party’s confidential information, the
terms or existence of this Agreement or discussions between the Parties to any
third party without the prior written consent of the other Party. Confidential
information means the other Party’s business and/or technical information which
a) is in written, recorded, graphical or other tangible form and is marked
"Confidential" or “Trade Secret” or similar designation, b) is in oral form and
identified by the Discloser as "Confidential" or “Trade Secret” or similar
designation at the time of disclosure, or c) the nature of which could
reasonably be construed to be confidential. These confidentiality obligations
shall not apply to the extent information is (i) lawfully in the public domain,
(ii) lawfully possessed by the recipient before disclosure by the other Party,
(iii) lawfully disclosed to a Party by a third party without obligation of
confidentiality, (iv) independently developed by a Party without reference to or
use of the other Party’s proprietary or confidential information, or (v) legally
required to be disclosed, provided the compelled Party shall seek maximum
confidential treatment available (including through a protective order if
available), and shall provide reasonable advance notice to the other Party so
that the other Party may seek confidential treatment.

 

9. INDEMNITIES

 

9.1 Rovi’s Indemnity: ***

 

9.2 Licensee’s Indemnity: ***

 

9.3 Disclaimer of Representations and Warranties. ROVI EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, THE WARRANTIES OF TITLE, NON-INFRINGEMENT, MERCHANTABILITY
AND FITNESS FOR A PARTICULAR PURPOSE.

 

9.4 Limitation of Liability. EXCEPT AS SET FORTH IN SECTION 9.1, IN NO CASE
SHALL ROVI OR ITS AFFILIATES BE LIABLE FOR ANY CLAIMS BY THIRD PARTIES. ROVI
SHALL NOT BE LIABLE FOR ANY LOSS OR DAMAGES ARISING OUT OF OR CAUSED BY THE USE
AND/OR ACCESS TO THE ROVI MATERIALS TO THE EXTENT ARISING FROM ANY FAILURE TO
COMPLY WITH THE TERMS OF THIS AGREEMENT BY LICENSEE OR ANY THIRD PARTY.
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, IN NO CASE SHALL THE
AGGREGATE LIABILITY OF ROVI OR ITS AFFILIATES ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT (INCLUDING WITHOUT LIMITATION ANY INDEMNITY OBLIGATIONS)
EXCEED ***. EXCEPT WITH RESPECT TO LICENSEE’S OBLIGATIONS SET FORTH IN SECTION
9.2 OR WITH RESPECT TO A CLAIM AGAINST LICENSEE ARISING FROM A BREACH OF
INTELLECTUAL PROPERTY OR PROPRIETARY RIGHTS OF ROVI OR ITS AFFILIATES OR USE OF
ROVI MATERIALS BY LICENSEE OR ITS AFFILIATES IN VIOLATION OF THIS AGREEMENT, IN
NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY INCIDENTAL, SPECIAL,
CONSEQUENTIAL, PUNITIVE, OR INDIRECT DAMAGES EVEN IF SUCH PARTY HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGES. ***

 

10. TERMINATION

 

10.1 In the event of a material breach of this Agreement, the non-breaching
Party shall have the right to terminate this Agreement effective thirty (30)
days after specific notice of such material breach to the other Party, absent
cure thereof within such thirty (30) days, provided that in the case of a breach
that is not possible to cure and also on the third occasion of any failure by
Licensee to pay the License Fee, in each case such thirty (30) day cure shall
not be required and termination shall be effective immediately upon written
notice. In addition, the occurrence of any of the following shall constitute an
actionable material breach that it is not possible to cure: If a Party is or is
declared to be insolvent, bankrupt or unable to pay its debts when due, makes an
assignment for the benefit of its creditors or institutes or becomes the subject
of a proceeding relating to its solvency, bankruptcy or liquidation or any other
form of relief for debtors or for the appointment of a receiver, trustee,
liquidator or similar official in respect of its assets. Notwithstanding
anything herein to the contrary, Rovi relies on unrelated third parties to
compile and supply certain Rovi Materials and as such they may be subject to
various inaccuracies which shall not be deemed a breach of this Agreement.
Termination of this Agreement by any Party pursuant to the terms hereof will not
act as a waiver of any breach of this Agreement and will not act as a release of
either Party from any accrued liability or obligation.

 

10.2 Upon the termination of this Agreement and/or termination of Licensee’s
rights with respect to any Rovi Materials for any reason, all rights and
licenses granted by Rovi herein to Licensee and any third parties, if
applicable, in such Rovi Materials shall terminate, and Licensee shall, and
shall ensure any third parties with access to Rovi Materials, also immediately
comply with the Purge Obligation with respect to such Rovi Materials. “Purge
Obligation” shall mean the obligation by Licensee and any third parties with
access to Rovi Materials to (1) destroy all copies of Rovi Materials, in any
form, and purge all copies of Rovi Materials from the Licensee Property and from
any documents, computers, servers, technology and any other storage device or
medium under Licensee’s ownership, access or control or in which any materials
have been placed and (2) destroy all written or tangible materials and media
containing Rovi Materials. Licensee shall certify in writing to Rovi regarding
such complete purge, cessation and destruction and to the effect that, to the
best of Licensee’s knowledge, the Rovi Materials are not stored, through
Licensee’s acts or omissions, accidental or otherwise, on any storage device or
medium not currently under Licensee’s control.

 

 
Page 9 of 24


--------------------------------------------------------------------------------




 

11. FORCE MAJEURE

 

Except for obligations of Confidentiality and obligations of payment, the
executory obligations of the Parties hereunder shall be excused without
liability to the extent, but only to the extent, delayed or prevented by
earthquake, storm, flood, fire, explosion, power failure beyond the reasonable
control of the affected Party or civil insurrection (collectively, “Force
Majeure”), provided that written notice of such Force Majeure is given by the
affected Party to the other within twenty (20) days of such Party's becoming
affected by the Force Majeure. At the election of the Party not directly
affected by a Force Majeure, a period of time equal to the duration of any
suspension of performance by the other Party as a result of a Force Majeure
shall be added to the end of the then current Term of this Agreement, and such
Term shall be accordingly extended.

 

12. COPYRIGHT NOTICES AND ATTRIBUTION

 

Licensee shall display Rovi’s “powered by Rovi” logo (subject to Rovi’s brand
guidelines on the Helpdesk or Developer Portal) on each page of the Licensee
Property displaying Rovi Content and on the Licensee Property’s landing
screen/splash display or home page (or equivalent display) and “About” page (or
equivalent display). Writer attribution must be displayed at the end of all
biographies, reviews and synopses. Rovi may modify the foregoing attribution, at
any time, upon thirty (30) days prior written notice (notice by e-mail or
posting to the Helpdesk or Developer Portal constitutes notice). Licensee shall
display without modification applicable attribution, indications of authorship
or ownership and copyright notices as set forth in this Agreement or otherwise
included with any Rovi Materials.

 

13. GENERAL

 

13.1 Publicity: Rovi may issue press releases stating that Licensee has signed
this Agreement, subject to Licensee’s approval as to form and content, with such
approval not to be unreasonably withheld. Otherwise neither party shall issue
any press release regarding this Agreement. Notwithstanding anything to the
contrary herein, Rovi may at any time “line list” Licensee (and Licensee’s logo)
as an authorized Rovi licensee or reference Licensee (and Licensee’s logo) as a
customer in web sites, earnings releases and other investor communications,
marketing materials, presentations or customer lists which lists may be shared
by Rovi with third parties, including, without limitation, rights holders in the
Rovi Materials.

 

13.2 Entire Agreement: Each Party acknowledges that it has read this Agreement,
understands it, and agrees to be bound by its terms. The Agreement represents
the entire understanding of the Parties with respect to the subject matter
hereof and supersedes all prior agreements, negotiations, understandings,
representations, statements and writings among the Parties relating thereto with
regard to the subject matter hereof. No modification, alteration, waiver or
change in any of the terms of this Agreement shall be valid or binding upon the
Parties hereto unless made in writing and duly executed by both of the Parties
hereto.

 

13.3 Law/Jurisdiction: This Agreement shall be governed by and interpreted in
accordance with the laws of the State of California and the United States of
America without regard to the principles of conflicts of law and subject to the
sole jurisdiction of the federal and state courts sitting in Santa Clara,
California. Should any part of this Agreement be held unenforceable or in
conflict with the applicable laws or regulations of any jurisdiction, the
invalid or unenforceable part or provision shall be replaced with a provision
which accomplishes, to the extent possible, the original business purpose of
such part or provision in a valid and enforceable manner, and the remainder of
this Agreement shall remain binding upon the Parties.

 

13.4 Assignment: Licensee shall not directly or indirectly assign or transfer
(e.g. through a transfer of assets) this Agreement in whole or in part
(including, without limitation, Licensee’s rights and/or obligations hereunder)
without Rovi’s express prior written consent. In addition, if Licensee directly
or indirectly acquires, is acquired by or consolidates, merges or otherwise
combines with a third party during the Term (i.e. through a transaction or
series of transactions that would not require consent pursuant to the
immediately prior sentence), then the licenses and rights granted in this
Agreement by Rovi (including, without limitation, any rights to use Rovi
Materials) shall not extend to such third party or any of its properties,
businesses or services.

 

13.5 Independent Contractors: The Parties acknowledge that they are dealing with
each other as independent contractors. Nothing in this Agreement may be
construed as creating or constituting an employer-employee relationship, a
partnership, a joint venture, or any agency between the Parties.

 

 
Page 10 of 24


--------------------------------------------------------------------------------




 

13.6 Notices: Unless otherwise instructed by Licensee in a written notice
provided in accordance with this Section, all invoices and other correspondence
given to Licensee relating to billing matters shall be addressed to the person
and address indicated in the Licensee Billing Contact Information section of the
Order Form and all other notices hereunder to Licensee shall be addressed to the
person and address indicated in the Licensee Notice Contact Information section
of the Order Form. Unless otherwise instructed by Rovi in a writing provided in
accordance with this Section, all notices given to Rovi hereunder shall be
addressed to Rovi at the addresses set forth below:

 

Rovi Data Solutions, Inc.

2830 De La Cruz Boulevard

Santa Clara, California 95050

Attn: General Counsel

With Copy To:

Rovi Data Solutions, Inc.

1168 Oak Valley Drive

Ann Arbor, MI 48108

Attn: Legal

 

Except as otherwise provided herein, all notices shall be in writing and
personally delivered or served by certified mail, return receipt requested, or
by overnight mail service such as Federal Express, all charges pre-paid. Except
as otherwise provided herein, notices shall be deemed to be received upon the
earlier of (a) actual receipt or (b) three (3) days after such notice is
provided by the sender to the applicable delivery service for delivery. The
failure or refusal of the recipient to accept or receive notice given hereunder
does not affect the validity of the notice.

 

13.7 Survival: The provisions of the sections entitled: Confidentiality,
Indemnities, Termination, and General hereof as well as any accrued payment
obligations and provisions relating to Taxes shall survive termination or
expiration of this Agreement for any reason.

 

13.8 Waiver: Waiver by either Party of a default or breach or a succession of
defaults or breaches, or any failure by either Party to enforce any rights
hereunder, shall not be deemed to constitute a waiver of any subsequent default
or breach with respect to the same or any other provision hereof, and shall not
deprive such Party of any right to terminate this Agreement arising by reason of
any subsequent default or breach.

 

13.9 Headings: The headings used in this Agreement are for convenience of
reference only and are not to affect the construction hereof or be taken into
consideration in the interpretation hereof.

 

13.10 Counterparts: This Agreement may be executed by facsimile or email and in
counterparts, each of which (including signature pages) shall be deemed an
original, but all of which together shall be deemed one and the same instrument.

 

13.11 Attorneys Fees: The prevailing Party shall be entitled to reasonable
attorney’s fees, costs and related expenses arising out of any action to enforce
this Agreement.

 

13.12 Third Party Beneficiaries: Nothing in this Agreement should be construed
to confer any rights to third party beneficiaries; provided that Rovi’s
licensors shall each be third party beneficiaries of this Agreement and shall be
entitled to enforce all rights of Rovi hereunder as if they were a party hereto.

 

 
Page 11 of 24


--------------------------------------------------------------------------------




 

APPENDIX 1

ROVI CLOUD SERVICES API

 

1. LICENSE GRANTS

 

1.1 Subject to the terms and conditions in this Agreement, Rovi grants to
Licensee during the Term a limited, non-exclusive, non-transferable right, with
no right to sub-license, to access and use the Data API during the Term in the
Territory solely to access and display on the Licensee Property for the
Permitted Use the Rovi Content provided by Rovi via the Data API in connection
with the Permitted Use. “Data API” means the programmatic web application
programming interface(s), code and associated tools and documentation as
provided and modified by Rovi which will display certain Rovi Content as
released from Rovi from time to time, as part of its Rovi Cloud Services service
subject to the limitations and conditions described in this Agreement.

 

1.2 Licensee grants Rovi a paid-up, royalty-free, nonexclusive, worldwide,
irrevocable right and license, to use and display the trade names, logos, domain
names, and other distinctive brands associated with Licensee and the Licensee
Property for inclusion in web sites or other marketing materials as provided
herein or to otherwise promote that Licensee uses the Rovi Materials and to use
and display the Licensee Property for demonstration purposes at trade shows or
other industry events and for other marketing purposes.

 

2. ADDITIONAL TERMS AND CONDITIONS

 

In addition to and subject to the terms and conditions set forth elsewhere in
this Agreement, Licensee agrees to the following:

 

2.1 Rovi reserves the right to modify and/or release new versions of the Data
APIs and Licensee shall use and implement the most recent version (and cease all
use of any prior versions) within ninety (90) days of Rovi commercially
releasing such new version.

 

2.2 Licensee may only access Licensee’s account with the unique security keys,
tokens, passwords and/or other credentials issued to Licensee by Rovi solely in
connection with the Permitted Use (collectively, the “Keys”). Licensee is fully
responsible for all activities that occur using its Keys, regardless of whether
such activities are undertaken by Licensee or a third party. Licensee is also
responsible for maintaining up-to-date and accurate information (including a
current email address) for its account. 

 

2.3 Rovi may limit the maximum file size that may be accessed via the Data APIs.
For purposes of this Agreement, the total Keys issued shall be determined by
Rovi and the number of API Calls made by Licensee shall be calculated by Rovi in
its sole discretion. “API Call” shall mean any query, request for information,
search request or other call to or via the Data APIs.

 

2.4 Only Data and Third Party Materials Rovi deems to be a part of the packages
expressly selected in the Order Form and licensed to Licensee under this
Agreement shall be included in the terms “Data” and “Third Party Materials”.
Licensee has no rights to use in any manner any materials delivered via Data
APIs which are not deemed by Rovi to be part of the products and packages
expressly licensed to Licensee in this Agreement, even if, as a technical
matter, Rovi provides additional materials to Licensee via Data APIs.

 

2.5 Licensee shall submit to and comply with the Rovi Cloud Services Customer
Application Design Review Process described in Exhibit 1 to this Appendix.

 

3. MISCELLANEOUS

 

The term “Rovi Materials” as used in the Terms and Conditions shall include the
Data APIs. In case of any conflict between Appendix 1 and this Agreement,
Appendix 1 shall govern with respect to the Data APIs and the other matters set
forth in this Appendix 1.

 

 
Page 12 of 24


--------------------------------------------------------------------------------




 

Exhibit 1 to Appendix 1

Rovi Cloud Services

--------------------------------------------------------------------------------

Customer Application Design Review Process

--------------------------------------------------------------------------------

 

 



 

***

 



 
Page 13 of 24


--------------------------------------------------------------------------------




 

FIRST AMENDMENT TO

DATA LICENSE AND SERVICE AGREEMENT

 

This first amendment (“Amendment”) is to amend that certain Data License and
Service Agreement, dated July 1, 2014, including any amendments, supplemental
agreements and exhibits thereto, between CUR Media, Inc., a Delaware
corporation, and Rovi Data Solutions, Inc., a Delaware corporation
(“Agreement”). Any terms which are used below and which are defined in the
Agreement shall have the same meanings and definitions as set forth in the
Agreement, unless otherwise indicated. This Amendment shall constitute the
parties’ agreement to modify the Agreement as hereinafter provided effective as
of September 8, 2014.

 

RECITALS

 

WHEREAS, the parties wish to amend the Agreement as set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is agreed to by the parties, the Agreement is amended as follows:

 

1. The Section of the Order Form titled “Rovi Content” is hereby amended by
deleting the “Rovi Content delivered via FTP” box contained therein in its
entirety and replacing it with the following:

 

 

Rovi Content delivered via FTP

 

 

 

 

 

Rovi Music

 

 

x Inform      (x NA, x EU, x UK)

x Discover (x NA, x EU, x UK)

¨ Rovi Cross Category Links

x Influence (x NA, x EU, x UK)

¨ Experience

x Experience Images

(x NA, x EU, x UK)

¨ Premium Artist Images - Getty

(¨ NA, ¨ EU, ¨ UK)

¨ Social Media Content

(¨ NA, ¨ EU, ¨ UK)

¨ Audio Samples

(¨ US, ¨ UK)

 

 

 

 

 

This Amendment is incorporated by reference and made an integral part of the
Agreement. Except as specifically set forth herein, the terms and conditions of
the Agreement remain in full force and effect. This Amendment represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior or contemporaneous agreements, negotiations,
understandings, representations, statements and writings among the parties
regarding the subject matter hereof. This Amendment to the Agreement shall be
binding on the parties when signed on behalf of each party and delivered to the
other party (which delivery may be accomplished by facsimile or email
transmission of the signature pages hereto). It is the intention of the parties
hereto, that in the event of any conflict between the terms of this Amendment
and the Agreement, this Amendment shall prevail as to the subject matter herein.

 

Agreed:

 

ROVI DATA SOLUTIONS, INC.

 

CUR MEDIA, INC.

 

 

Signature:

/s/ Kerry Samovar

 

Signature:

/s/ John Egazarian

Name:

Kerry Samovar

 

Name:

John Egazarian

Title:

Authorized Signatory

 

Title

VP Mobile Solution Delivery

 

 

 

 

Date:

September 18, 2014

 

Date:

September 11, 2014

 

 
Page 14 of 24


--------------------------------------------------------------------------------




 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “***”.

 

SECOND AMENDMENT TO

DATA LICENSE AND SERVICE AGREEMENT

 

This second amendment (“Amendment”) is to amend that certain Data License and
Service Agreement, dated July 1, 2014, including any amendments, supplemental
agreements and exhibits thereto, between CUR Media, Inc., on the one hand, and
Rovi Data Solutions, Inc. and Veveo Inc., on the other hand (“Agreement”). Any
terms which are used below and which are defined in the Agreement shall have the
same meanings and definitions as set forth in the Agreement, unless otherwise
indicated. This Amendment shall constitute the parties’ agreement to modify the
Agreement as hereinafter provided effective as of September 18, 2014 (“Amendment
Effective Date”).

 

RECITALS

 

WHEREAS, the parties wish to modify the Agreement as expressly provided herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is agreed to by the parties, the Agreement is amended as follows:

 

1. The Section of the Order Form titled “License Fee” is hereby deleted in its
entirety and replaced with the following:

 

 

Licensee shall pay Rovi the following License Fees for Rovi Content and Search,
Recommendations & Conversation. The Search, Recommendations and Conversation
Monthly License Fee shall include the support services set forth in the Service
Level Agreement attached hereto as Appendix 3

 

Payment Period

Monthly License Fee

 

 

 

Development Period

Rovi Content: $*** per month

 

 

 

Initial Term Period One

(Launch Date – 3/14/2016)

Rovi Content: $*** per month

Search and Recommendations and Conversation: $*** per month

 

 

 

 

Initial Term Period Two

(3/15/2016 – 3/14/2017)

During Initial Term Period Two and each Extended Term, the Monthly License Fee
shall be based on the average number of Subscribers of the Licensee Property
during the months of December, January and February immediately preceding
Initial Term Period Two or such Extended Term, as the case may be, according to
the following chart (the “Total Monthly License Fee”):

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Average number
of Subscribers

Rovi Content Monthly License Fee:

Search, Recommendations and Conversation Monthly License Fee:

Total Monthly License Fee:

 

 

 

 

 

 

0 – 250,000

$***

$***

$***

 

 

 

 

 

 

250,001 – 1,000,000

$***

$***

$***

 

 

License Fee:

 

 

 

1,000,001 – 2,000,000

$***

$***

$***

 

 

 

 

Extended Term

 

2,000,001 – 3,000,000

$***

$***

$***

 

 

 

 

 

 

3,000,001 – 4,000,000

$***

$***

$***

 

 

 

 

 

 

More than 4,000,000

$***

$***

$***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On the first date of each Extended Term (commencing with the second Extended
Term) (each such date, a “Rate Increase Date”), each Monthly License Fee set
forth in the table above shall be increased by a percentage equal to the greater
of (x) the annual percentage increase in the Consumer Price Index for All Urban
Consumers (CPI-U) for the U.S. City Average for “All Items” during the twelve
month period immediately preceding such Rate Increase Date, and (y) 3%.

 

 

 

Non-Recurring Engineering:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The NRE fees for Rovi to provide the Professional Services outlined in Appendix
2 will be $***, payable as set forth in Appendix 2.

 

Reports:

 

On or before March 15 of each year (commencing with March 15, 2016), Licensee
will report to Rovi total Subscribers for the Licensee Property during the
immediately prior December, January and February, as well as the average number
of Subscribers for the Licensee Property during such months. Such report will be
in the form set forth in Exhibit 1 to this Order Form and include copies of
Licensee’s and any Web Analytics Provider’s reports and data used to complete
such form.

 

 
Page 15 of 24


--------------------------------------------------------------------------------




 

2. The Agreement is amended to include the new Appendix 2 which is attached to
this Amendment.

 

3. Exhibit 1 of the Agreement is hereby deleted in its entirety and replaced
with the Exhibit 1 attached hereto.

 

This Amendment is incorporated by reference and made an integral part of the
Agreement. Except as specifically set forth herein, the terms and conditions of
the Agreement remain in full force and effect. This Amendment represents the
entire understanding of the parties with respect to the subject matter hereof
and supersedes all prior or contemporaneous agreements, negotiations,
understandings, representations, statements and writings among the parties
regarding the subject matter hereof. This Amendment to the Agreement shall be
binding on the parties when signed on behalf of each party and delivered to the
other party (which delivery may be accomplished by facsimile or email
transmission of the signature pages hereto). It is the intention of the parties
hereto, that in the event of any conflict between the terms of this Amendment
and the Agreement, this Amendment shall prevail as to the subject matter herein.

 

Agreed:

 

ROVI DATA SOLUTIONS, INC.

 

CUR MEDIA, INC.

 

 

 

 

Signature:

/s/ Kerry Samovar

 

Signature:

/s/ John Egazarian

Name:

Kerry Samovar

 

Name:

John Egazarian

Title:

Authorized Signatory

 

Title

VP Mobile Solutions Delivery

 

 

 

 

Date:

September 18, 2014

 

Date:

September 18, 2014

 

VEVEO, INC.

 

 

Signature:

/s/ Kerry Samovar

 

Name:

Kerry Samovar

 

Title:

Authorized Signatory

 

 

 

Date:

September 18, 2014

 

 

 
Page 16 of 24


--------------------------------------------------------------------------------




 

Appendix 2

 

Professional Services Terms and Conditions

 

1. Professional Services

 

A. Specifications; Scope of Professional Services. Rovi will use commercially
reasonable efforts, in accordance with this Appendix 2, to perform the following
services (the “Professional Services”):

 

 

i.

Description of Professional Services: Rovi will develop search, recommendations
and conversation functionality (the “Work Product”) for Licensee’s Application,
including but not limited to the following services:

 

   

a)

Rovi will integrate Licensee’s asset IDs into the Work Product.

   

b)

Rovi will provide Professional Services to develop the Work Product according to
the specifications mutually agreed to by Rovi and Licensee.

   

c)

Rovi will work with Licensee during development stages to help Licensee
incorporate the Work Product into Licensee’s Application.

   

d)

Rovi will provide the “Rovi Deliverables” set forth in Section 3B below.

 

B. Location where Professional Services are to be performed: Rovi’s offices.

 

C. Assumptions. Rovi has assessed the project requirements and resources
necessary to carry out the Professional Services, based on the following
assumptions:

 

 

i.

Rovi will receive Licensee Deliverables as described herein.

 

ii.

Licensee will make available a project manager (as described below) and, to the
extent reasonably necessary in connection with the Professional Services,
development engineers and quality assurance and test engineers.

 

iii.

Licensee will participate in regular project and engineering meetings and
conference calls as required in connection with the Professional Services.

 

iv.

Licensee will resolve all open issues and action items in a timely manner.

 

v.

Licensee will perform any work that is not required to be performed by Rovi
pursuant to this Appendix 2.

 

vi.

Licensee will host the Licensee Application.

 

vii.

Licensee will maintain rights to the media assets provided to Subscribers via
the Licensee Application.

 

viii.

Licensee will maintain rights to all Licensee systems and technology.

 

ix.

Licensee will develop web-based interfaces and Subscriber Clients that leverage
the S, R &C APIs, as defined in Section 6A below. “Client” means a common form
of software architecture, in which a server contains information or other
resources, and clients request the information or resource.

 

x.

Licensee will define the Licensee Application asset ID’s to be used by the Work
Product. Certain IDs may not be matched with Rovi’s music metadata catalog.

 

xi.

Licensee will provide access to relevant Customer systems to enable System
integration and testing

 

xii.

Rovi and Licensee will work together to perform load and performance testing on
the Licensee Application as per a mutually agreed upon acceptance test plan that
will test anticipated features, performance and results.

 

xiii.

Rovi and Licensee will work together to determine the specifications for the
Work Product.

 

xiv.

Rovi and Licensee will work together to develop a plan to either include or
exclude unmatched tracks.

 

xv.

Rovi and Licensee will work together to establish a framework for the API ID
spaces (e.g. artists, albums, tracks and playlists).

 

xvi.

Rovi and Licensee will work together on integration testing for Licensee’s
systems and the Work Product.

 

xvii.

Rovi and Licensee will work together on end-to-end testing for Licensee
Application.

 

xviii.

Rovi and Licensee will enable communications between Licensee and Rovi personnel
to address design and implementation considerations.

 

xix.

Rovi will maintain the Work Product performance and up-time as set forth in the
Service Level Agreement attached hereto as Appendix 3.

 

xx.

***

 

 
Page 17 of 24


--------------------------------------------------------------------------------




 

D. Program Manager. In connection with the Professional Services, each Party
shall designate a program manager to make decisions with respect to actions to
be taken by the Party in the ordinary course of day-to-day management of the
Professional Services in accordance with this Agreement.

 

 

i.

For Licensee: Tom Everson, Email: teverson@curmusic.com, Telephone: (860)
430-1520.

 

ii.

For Rovi: ***

 

2. Licensee Deliverables. Rovi’s delivery of Professional Services is subject to
Licensee’s timely provision of the items listed in this Section 2 and in Section
3B below, as well as any other information and other deliverables reasonably
requested by Rovi for completion of the Professional Services (collectively,
“Licensee Deliverables”). Rovi shall not be liable to Licensee for delays due to
Licensee’s failure to provide information or other deliverables on a timely
basis.

 

 

i.

Full catalog of metadata

 

ii.

Initial editorial playlists

 

3. Dates

 

A. Dates: Professional Services will commence on ***and will be deemed completed
upon Licensee’s acceptance of the Work Product pursuant to Section 5B below.

 

 
Page 18 of 24


--------------------------------------------------------------------------------




 

B. Dates for Product & Feature Deliverables

 

Item

Rovi Music API v. 2.0*

Owner

Estimated
Delivery

Dependency

1

Search: Artist search

Rovi

***

 

2

Search: Album search

Rovi

***

 

3

Search: Track search

Rovi

***

 

4

Search: Song Cluster (groupings in search results by common song tilte)

Rovi

***

 

5

Search: Album Cluster (groupings in search results by common album title)

Rovi

***

 

6

Search: Universal / Flat search (all of the above in 1 results list)

Rovi

***

 

7

Search: Spell correction

Rovi

***

 

8

Search: Abbreviations / multiprefix

Rovi

***

 

9

Reco: Similar Artists (artist seed returns artists related to the seed)

Rovi

***

 

10

Reco: Artist-based Playlist (artist seed returns playlist of tracks based on the
artist seed)

Rovi

***

 

Item

Data Ingestion

Owner

Estimated Schedule

Dependency

11

Licensee to provide catalog of CUR metadata

Licensee

***

 

12

Licensee to provide Editorial and User-Created Playlists (initial set)

Licensee

***

 

13

Rovi to provide count of successfully matched tracks in CUR catalog and
un-matched data table

Rovi

***

item 11

14

Rovi / Licensee agree on plan for unmatched tracks (inclusion / exclusion)

Rovi

***

item 13

15

Search server with *** data

Rovi

***

 

Item

Profile/Signature Creation

Owner

Estimated
Delivery

Dependency

16

Licensee to provide Profile ID name space

Licensee

***

 

17

Licensee / Rovi plan for Facebook authentication tokens for Rovi to augment
signature (ongoing)

Rovi and Licensee

***

 

18

Rovi to provide documentation/training on Rovi Notification API for specified
User Activity

Rovi

***

Items 16 & 17

Item

Rovi Music API v. 2.1 (Personalized Discovery)

Owner

Estimated
Delivery

Dependency

19

API returns Licensee IDs for Tracks (and other categories as agreed)

Rovi

***

Item 18

20

Signature: Notification APIs for specified User Activity (search, browse,
listen, etc.)

Rovi

***

Item 18

21

Signature: all API calls return results sorted based on User Signature (Not
including FB. Results with FB timeline TBD)

Rovi

***

Item 18

22

Reco: Multiple Artist Playlist (artist + artist + n artist seed returns playlist
of tracks based on seed)

Rovi

***

 

23

Search: editorial or user playlists containing songs by artist matching the
search term

Rovi

***

Item 12

24

Search: editorial or user playlists containing song title matching the search
term

Rovi

***

Item 12

Item

***

Owner

Estimated
Delivery

Dependency

23

Search by artist name

Rovi

***

 

24

Search by album name

Rovi

***

 

25

Search by song/track title

Rovi

***

 

26

Search by genre/style

Rovi

***

 

27

Search using combination of the above

Rovi

***

 

 

*Rovi Music API v. 2.0 functionality (items 1-10) will leverage Rovi data. CUR
data set is estimated to be available ***.

 

 
Page 19 of 24


--------------------------------------------------------------------------------




 

4. Fees; Payments

 

A. Professional Services Fees: In consideration for the performance of the
Professional Services described herein, Licensee will pay Rovi the following
fees: ***, plus reimbursable expenses. Licensee shall pay Rovi one-half of the
Professional Services Fees *** after a work plan is mutually agreed to ***.
Licensee shall pay Rovi the second half of the Professional Services Fees ***
upon acceptance of the Work Product pursuant to Section 5B below. The
Professional Services Fees are in addition to, and not in lieu of, the monthly
License Fees set forth in the Order Form.

 

B. Payments. Amounts paid hereunder are non-refundable. Rovi may suspend
Professional Services if Licensee fails to pay any amounts due under this
Agreement after a thirty (30) day grace period. If the Agreement is terminated
other than due to Rovi’s breach, Licensee shall pay Rovi all fees due for
Professional Services rendered up to the effective date of termination, plus any
accrued reimbursable expenses for Professional Services I

 

C. Expenses and Invoices. Licensee shall reimburse Rovi for its actual
out-of-pocket Professional Services-related expenses, including travel expenses
if travel is required. Rovi expenses shall be invoiced at cost and without
mark-up. Licensee shall pay Rovi’s invoices for the Professional Services and
expenses within fifteen (15) days of receipt of the invoice.

 

5. Ownership; Acceptance

 

A. Work Product. As between Rovi and Licensee, Rovi shall own all proprietary
rights, including all patent, copyright, trade secret, trademark and other
intellectual property rights, in and to the Work Product as well as any project
plans or other documents or plans developed by Rovi in connection with providing
the Professional Services. Rovi hereby grants Licensee a non-exclusive,
non-transferable license to exploit the Work Product as part of the S,R&C API
and also subject to the same terms and conditions applicable to the S,R&C API,
provided that such license shall immediately terminate if Licensee is in breach
of the terms and conditions of this Agreement, unless such breach is cured as
provided herein. Licensee hereby grants to Rovi a limited, non-exclusive,
royalty-free license during the Term in Licensee’s intellectual property only as
necessary in order for Rovi to render the Professional Services contemplated
hereunder.

 

B. Acceptance of Work Product. ***

 

6. S&R API License Grant; Additional Terms and Conditions

 

A. S, R & C API License Grant. Subject to the terms and conditions in this
Agreement, Rovi grants to Licensee during the Term a limited, non-exclusive,
non-transferable right, with no right to sub-license, to access and use the S, R
& C API during the Term in the Territory solely internally to retrieve search
results and recommendations directly corresponding to such Rovi Content for use
internally by Licensee to organize such display of Rovi Content in connection
with the Permitted Use. “S, R & C API” means the services selected in the Order
Form in the Section titled “Search Recommendation & Conversation,” which
services include the programmatic web application programming interface(s), code
and associated tools and documentation as provided and modified by Rovi. Any
reference to the Data APIs in Appendix 1 to this Agreement shall hereby be
extended to include the S, R & C APIs.

 

B. Return Path Data. Throughout the Term, Licensee shall cause the Licensee
Application to send to Rovi return path data, in real-time without delay, for
each Subscriber’s use of the Licensee Application. Licensee shall cause
Licensee’s privacy policies to allow Rovi to collect, use and on an anonymous
basis distribute to third parties, each Subscriber’s information related to such
Subscriber’s use of the Licensee Application. To the extent not prohibited by
Rovi’s applicable privacy policies, Rovi may collect, use and on an anonymous
basis distribute to third parties, each Subscriber’s information related to such
Subscriber’s use of the Licensee Application.

 

C. Specifications. Licensee is solely responsible for determining any
specifications provided by Licensee and hereby represents and warrants that any
specifications provided by Licensee and any implementation of any specifications
provided by Licensee comply with all applicable laws, including, without
limitation, copyright laws. Licensee shall indemnify, defend, and hold harmless
Rovi and its affiliates, successors, assigns and licensors and their respective
members, officers, directors, advertisers, employees, licensors, and agents from
and against any Claims made or brought by third parties arising out of any
specifications provided by Licensee and/or any implementation of such
specifications. Licensee shall conduct the defense of all such Claims, at its
own expense, subject to Rovi’s right to participate with its own counsel at its
expense and to approve any settlement that purports to bind Rovi.
Notwithstanding anything to the contrary, as between Licensee and Rovi, Licensee
shall be solely responsible (and Rovi shall have no responsibility) for ensuring
that any specifications provided by Licensee comply with all applicable laws,
including, without limitation, copyright laws.

 

D. Termination. Either Party may terminate this Appendix 2 with written notice
to the other Party if either Party is in material breach of its obligations with
respect thereto (including without limitation failure to provide Deliverables)
or an unforeseen material issue arises in the course of rendering the
Professional Services that makes completion thereof impossible or not
commercially reasonable.

 

 
Page 20 of 24


--------------------------------------------------------------------------------




 

EXHIBIT 1

 

Reporting Form

 

The following report is due on or before March 15 of each year (commencing with
March 15, 2016) in connection with the Data License and Service Agreement
between Rovi and CUR Media, Inc. Capitalized terms in this report will have the
definitions given to those terms in such agreement.

 

Licensee Property covered by this report:

The Website and the Application

 

· Please attach all data and reports used to complete this form (including
reports from Web Analytics Providers).

 

· Please list the number of Subscribers for the above listed Licensee Property
during the three (3) months indicated below as well as the average number of
Subscribers for those months:

 

Year

Total Subscribers of
Licensee Property

December

   

January

   

February

   

Average of these 3 months:

 

 

As a reminder, your fee schedule for License Fees for Initial Term Period Two
and the Extended Term is shown below.

 

Payment Period

Monthly License Fee

Initial Term Period Two

(3/15/2016 – 3/14/2017)

During Initial Term Period Two and each Extended Term, the Monthly License Fee
shall be based on the average number of Subscribers of the Licensee Property
during the months of December, January and February immediately preceding
Initial Term Year Two or such Extended Term, as the case may be, according to
the following chart (the “Total Monthly License Fee”):

             

Average number of Subscribers

Rovi Content Monthly
License Fee:

Search, Recommendations & Conversation Monthly License Fee:

Total Monthly
License Fee:

     

0 – 250,000

$***

$***

$***

     

250,001 – 1,000,000

$***

$***

$***

     

1,000,001 – 2,000,000

$***

$***

$***

     

2,000,001 – 3,000,000

$***

$***

$***

     

3,000,001 – 4,000,000

$***

$***

$***

     

More than 4,000,000

$***

$***

$***

            Extended Term

 

On the first date of each Extended Term (commencing with the second Extended
Term) (each such date, a “Rate Increase Date”), each Monthly License Fee set
forth in the table above shall be increased by a percentage equal to the greater
of (x) the annual percentage increase in the Consumer Price Index for All Urban
Consumers (CPI-U) for the U.S. City Average for “All Items” during the twelve
month period immediately preceding such Rate Increase Date, and (y) 3%.

 

  CUR MEDIA, INC.           By:     Name:     Title:  

 

Submission Instructions:

Please scan and e-mail this report to reports@rovicorp.com

 

 
Page 21 of 24


--------------------------------------------------------------------------------




 

Appendix 3



Service Level Agreement

 

This Service Level Agreement ("SLA") shall apply only to the Work Product
described in Appendix 2 to the Data License and Service Agreement, dated July 1,
2014 between CUR Media, Inc. and Rovi Data Solutions, Inc. and Vevea, Inc.

 

1. SERVICE U PTIME.

 

 

A.

Rovi will use commercially reasonable efforts to maintain Service Uptime of at
least ***% ("Target Uptime Percentage") during each calendar month of the Term.
***

 

 

   

B.

For purposes of calculating Service Uptime, any impact to Service Uptime (and
time attributable to such impact) arising from the following shall be excluded:
(a) failure of Licensee's application, technology, systems or connection to the
Service and applications, maintenance at Licensee's premises, failure of
Licensee's premises hardware or software, failure of any other
Licensee-controlled or third party-controlled actions and environment (e.g.
power failure, temperature increases, firewall blocking); (b) breach of this
Agreement by Licensee or use of the Work Product or Rovi-provided materials by
Licensee or any third party that does not comply with applicable Rovi guidelines
and instructions; (c) outages due to factors outside of the reasonable control
of Rovi and outside Rovi's infrastructure or where the cause is unknown or not
able to be identified by Rovi after a reasonable investigation has been
conducted by Rovi; and (d) Scheduled Maintenance or outages approved by
Licensee. "Scheduled Maintenance" means ***

 

2. TRANSACTION RESPONSE TIME.

 

 

A.

Rovi will use commercially reasonable efforts to maintain the following Average
Monthly Transaction Response Times ("Target Transaction Response Time") during
each calendar month of the Term. "Transaction Response Time" means, ***.
"Average Monthly Transaction Response Time" means, in any calendar month, the
total Transaction Response Times for all transactions in such calendar month,
divided by the total number of transactions processed in such calendar month.

 

   

i.

Search and Recommendations Target Transaction Response Time:

   

 

     

 

***

   

 

     

ii.

Conversation Target Transaction Response Time: ***

 

 
Page 22 of 24


--------------------------------------------------------------------------------




 

3. SERVICE CREDITS.

 

 

A.

***

 

 

   

B.

***

 

 

   

C.

To receive a Service Cred it, Licensee must submit a request by sending an email
message to Rovi at (or such other e-mail address as Rovi may designate from time
to time) specifying: (a) Licensee's name and the dates and times of each matter
for which Licensee is requesting a Service Credit; (b) Licensee's server request
logs (in the case of a Service Uptime Credit) and any other information that
documents the applicable matter and corroborates Licensee's request for a
Service Credit. Any such request must be received by Rovi within thirty (30)
days of the end of the month in which the alleged failure to satisfy the Target
Uptime Percentage or Target Transaction Response Time occurred. If Rovi confirms
that such a Service Credit is due, then Rovi will issue the confirmed Service
Credit to Licensee and will apply such Service Credit against any Monthly
License Fees payable by Licensee following such confirmation. Service Credits
shall not entitle Licensee to any refund or to withhold other payment from Rovi.
A Service Credit will be applicable and issued only if the credit amount for the
applicable monthly billing cycle is greater than one dollar ($1 USD). Licensee's
failure to provide the request and other information as required above will
disqualify Licensee from receiving a Service Credit. Licensee shall not be
entitled to a Service Credit if it is in material breach of the Agreement or if
the applicable matter would not have occurred but for Licensee's breach of the
Agreement. In no event shall total Service Credits for any month exceed *** of
the Monthly License Fee.

 

 

   

D.

Notwithstanding anything in the Agreement to the contrary, Licensee's sole and
exclusive remedy for any failure by Rovi to comply with the obligations set
forth in this SLA is the receipt of any applicable Service Credit in accordance
with the terms of this SLA.

  

Licensee Support

 

1. Telephone and E-mail Support. Licensee may contact the Rovi Support team 24
hours per day, 7 days per week via email at or via telephone during business
hours Tel: *** and during non-business hours for PO, Pl priority issues Tel:
***. Rovi will assign a designated client services person for Licensee. This
person will be assigned at a later date to be mutually agreed on by Rovi and
Licensee.

 

Rovi shall determine the priority that will be assigned to each support email
and telephone call submitted to the Rovi Support team in accordance with the
priority levels described immediately below. Licensee is solely responsible for
any end user support.

 

Priority

 

Description

PO

Critical

 

· ***

Pl

Urgent

 

· ***

P2

High

 

· ***

P3

Medium

 

· ***

P4

Low

 

· ***

 

 
Page 23 of 24


--------------------------------------------------------------------------------




 

2. Response. Licensee shall cooperate with Rovi and provide information to Rovi
as reasonably requested by Rovi in connection with attempting to resolve and
understand any requests or issues reported to the Rovi Support team. Rovi shall
use commercially reasonable efforts to respond to such emails and telephone
calls in accordance with the response times described in the following table.
Any breach of the Agreement by Licensee will terminate Rovi's obligations to
provide any support under this SLA. Response times do not guarantee resolution
of the issue. Rather, they address the procedures for providing an initial
response and follow up communications while the Rovi Support team attempts to
address the reported issue. Examples of follow-u p include: an update on the
problem status; a request for additional information about the problem; and
closing the Rovi help ticket. PO, Pl issues must be reported to Rovi via phone,
and initial acknowledgement shall be measured from the time that the telephone
call is received. If non-emergency email or telephone call is received outside
of Normal Business Hours, then the initial acknowledgement is measured from the
start of Normal Business Hours on the following day. Follow up communication
shall be measured from the time of the initial acknowledgment by Rovi. "Normal
Business Hours" means the hours of 9:00 a.m. to 5:00 p.m. Eastern time, Monday
to Friday, excluding Rovi company holidays.

 

Priority

 

Initial
Acknowledgement

 

Estimated Resolution Time (which may be Workaround to a lower priority level)

 

Notification and
Reporting Level

 

Follow up
Communication

PO

Critical

 

***

 

***

 

***

 

***

P1

Urgent

 

***

 

***

 

***

 

***

P2

High

 

***

 

***

 

***

 

***

P3

Medium

 

***

 

***

 

***

 

***

P4

Low

 

***

 

***

 

***

 

***

 

3. Licensee Responsibilities:

 

 

A

Licensee is responsible for:

 

   

i.

Designating and notifying Rovi of its service contacts authorized to make
requests for support and maintenance;

   

 

     

ii.

Allowing Rovi reasonable access to Licensee's systems and relevant data to
troubleshoot issues, as required;

   

 

     

iii.

Allowing Rovi reasonable access to Licensee's IT organization and information on
Licensee's internal infrastructure as required to diagnose and troubleshoot
identified problems, as required;

 

Exclusions:

 

Notwithstanding anything in the Agreement to the contrary, in no case shall the
aggregate liability of Rovi arising out of a breach by Rovi of its obligations
under this SLA exceed ***

 

Reports:

 

***

 

 

 

Page 24 of 24

--------------------------------------------------------------------------------